Citation Nr: 1715132	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a brain tumor, to include as due to ionizing radiation and/or radar emissions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1982 to April 1986.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In June 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  These matters were previously remanded by the Board in December 2015.


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to service connection for a low back disability. 

2.  In October 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to service connection for a brain tumor, to include as due to ionizing radiation and/or radar emissions.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).  

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a brain tumor, to include as due to ionizing radiation and/or radar emissions, have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the veteran or his authorized representative and must be in writing, unless done on the record at a hearing.  Id. 

In an October 2016 statement, the Veteran withdrew his appeals for entitlement to service connection for a low back disability and brain tumor.  Consequently, there remain no allegations of legal or factual error for appellate consideration.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  The Board accordingly has no jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for a low back disability is dismissed.

The appeal of entitlement to service connection for a brain tumor, to include as due to ionizing radiation and/or radar emissions, is dismissed.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


